DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laffoon et al. (US Patent No.: 2917644).
For claim 1, Laffoon et al. disclose the claimed invention comprising: a stator (reference numeral 1, figure 1); a rotor (reference numeral 2) disposed within the stator (see figure 1), and separated from the stator by an airgap (between stator 1 and rotor 2, figure 1), the structure of the airgap enables accumulation of a fluid (see figure 1), i.e. wherein the airgap inadvertently accumulates a fluid; a rotor shaft (reference numeral 
For claim 2, Laffoon et al. disclose the pump is an air pump (reference numerals 55, 56 being fans) configured to force air into the airgap through the rotor to move the fluid out of the airgap (see figure 1).  
For claim 4, Laffoon et al. disclose the pump being driven by the rotor (fans 55, 56 being driven by the rotor, see figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. as applied to claim 1 above, and further in view of Nelson (US Patent Application Pub. No.: US 2004/0084974 A1).
For claim 3, Laffoon et al. disclose the claimed invention except for the pump being an air pump configured to force air into the airgap through the stator to move the fluid out of the airgap.  Nelson discloses the flow forced through the stator (reference numeral 87, see figures 4, 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the flow through .  

Claims 5, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. (US Patent No.: 2917644) as applied to claim 1 above, and further in view of Mizukami et al. (US Patent Application Pub. No.: US 2016/0053769 A1).
For claim 5, Laffoon et al. disclose the claimed invention except for the rotor comprising a plurality of rotor grooves disposed around an outer circumference of the rotor proximate at least one end of the rotor; the pump comprises a kinetic pump formed by the rotor and the plurality of rotor grooves; and the plurality of rotor grooves are configured to move the fluid out of the airgap.  Mizukami et al. disclose the outer circumferential surface of the rotor having grooves for transferring fluid (see paragraph [0039]), and when applied to the rotor of Laffoon et al. this would disclose a plurality of rotor grooves disposed around an outer circumference of the rotor proximate at least one end of the rotor; the pump comprising a kinetic pump formed by the rotor and the plurality of rotor grooves; with the plurality of rotor grooves being configured to move the fluid out of the airgap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the grooves on the outer circumferential surface as disclosed by Mizukami et al. for the rotor of Laffoon et al. for predictably providing desirable configuration for the air flow in the device.  
For claim 16, Laffoon et al. disclose the claimed invention comprising: a stator (reference numeral 1, figure 1); a rotor (reference numeral 2) disposed within the stator (see figure 1), and separated from the stator by an airgap (between stator 1 and rotor 2, 
Mizukami et al. disclose the rotor having grooves on the outer circumferential surface (see paragraph [0039]), which when applied to the rotor of Laffoon et al. can be considered to be a kinetic pump driven by the rotor shaft, and configured to move the fluid out of the airgap.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grooves on the outer circumferential surface as disclosed by Mizukami et al. so that a kinetic pump can be driven by the rotor shaft of Laffoon et al. for predictably providing desirable configuration for the air flow in the device.  
For claim 17, Laffoon et al. in view of Mizukami et al. disclose the claimed invention except for the kinetic pump being formed by the rotor and a plurality of rotor grooves; the plurality of rotor grooves being disposed around a circumference of the rotor proximate at least one end of the rotor; and the plurality of rotor grooves being configured to move the fluid out of the airgap while the rotor is rotating.  Mizukami et al. already disclose the grooves on the outer circumferential surface of the rotor (see paragraph [0039]), and when applied to the rotor of Laffoon et al. in view of Mizukami et al. this would disclose the kinetic pump being formed by the rotor and a plurality of rotor grooves; the plurality of rotor grooves being disposed around a circumference of the .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. as applied to claim 1 above, and further in view of Dooley (US Patent Application Pub. No.: US 2006/0133919 A1).
For claim 6, Laffoon et al. disclose the claimed invention except for the stator comprising a plurality of stator grooves disposed around an inner surface of the stator proximate at least one end of the stator; the pump comprising a kinetic pump formed by the rotor and the plurality of stator grooves; and the plurality of stator grooves being configured to move the fluid out of the airgap.  Dooley discloses grooves on the inner surface of the stator (see paragraph [0051]), and figure 6), which when applied to the stator of Laffoon et al. would disclose the stator comprising a plurality of stator grooves disposed around an inner surface of the stator proximate at least one end of the stator; the pump comprising a kinetic pump formed by the rotor and the plurality of stator grooves; and the plurality of stator grooves being configured to move the fluid out of the airgap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grooves on the stator as disclosed by .  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. as applied to claim 1 above, and further in view of Lenz (US Patent No.: 3675056).
For claim 7, Laffoon et al. disclose the claimed invention except for the rotor comprising a plurality of rotor blades disposed on at least one end of the rotor proximate the airgap: and the plurality of rotor blades are configured to push the fluid away from the electric motor.  Lenz discloses rotor blades (reference numeral 20) for pushing fluid (see figure 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the rotor blades as disclosed by Lenz for the rotor of Laffoon et al. for predictably providing desirable configuration for the air flow in the device.  

Claims 8-12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. (US Patent No.: 2917644) as applied to claim 1 above, and further in view of McKinzie et al. (US Patent Application Pub. No.: US 2013/0313928 A1).
For claim 8, Laffoon et al. disclose the claimed invention except for the fluid comprising an oil.  McKinzie et al. discloses oil in the device (see paragraph [0023]), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include oil as disclosed by McKinzie et al. for the 
For claim 9, Laffoon et al. disclose the claimed invention except for the electric motor forming part of a vehicle.  McKinzie et al. disclose the motor being part of the vehicle (see the Abstract), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the motor be a part of the vehicle as disclosed by McKinzie et al. for the device of Laffoon et al. for predictably providing desirable use of the claimed invention.  
For claim 10, Laffoon et al. disclose the claimed invention comprising: a stator (reference numeral 1, figure 1); a rotor (reference numeral 2) disposed within the stator (see figure 1), and separated from the stator by an airgap (between the stator 1 and the rotor 2, figure 1), the structure of the airgap enables accumulation of a fluid (see figure 1), i.e. wherein the airgap inadvertently accumulates a fluid; and a rotor shaft (reference numeral 64) connected to the rotor (figure 1).  Laffoon et al. however do not specifically disclose an air pump configured to force air into the airgap, wherein the air forced into the airgap moves the fluid out of the airgap.  
McKinzie et al. disclose the air pump (reference numeral 22) connected to the rotor shaft (see figure 3), and when applied to the rotor of Laffoon et al. this would disclose an air pump configured to force air into the airgap, wherein the air forced into the airgap moves the fluid out of the airgap.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the air pump as disclosed by McKinzie et 
For claim 11, Laffoon et al. disclose the rotor shaft having an airway (reference numeral 59, see figure 1); and also discloses the air pump comprising a centrifugal fan (reference numeral 56) disposed in the rotor (see figure 1), in fluid communication between the airway of the rotor shaft and the airgap (see figure 1), and configured to force the air from the airway of the rotor shaft into the airgap (see figure 1).  
For claim 12, Laffoon et al. disclose the rotor shaft having an airway (reference numeral 59, see figure 1); the rotor having at least one rotor air line (near reference numeral 53) in fluid communication between the airway of the rotor shaft and the airgap (see figure 1).  Laffoon et al. in view of McKinzie et al. however do not specifically disclose the air pump comprising a fixed displacement pump driven by the rotor shaft, in fluid communication with the airway of the rotor shaft, and configured to force the air through the airway of the rotor shaft and the at least one rotor air line of the rotor into the airgap.  McKinzie et al. already disclose the air pump (reference numeral 22) which can be considered a fixed displacement pump (see figure 3), and when applied to the pump of Laffoon et al. in view of McKinzie this would disclose the air pump comprising a fixed displacement pump driven by the rotor shaft, in fluid communication with the airway of the rotor shaft, and configured to force the air through the airway of the rotor shaft and the at least one rotor air line of the rotor into the airgap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fixed displacement pump as disclosed by McKinzie et al. for the 
For claim 14, Laffoon et al. in view of McKinzie et al. disclose the claimed invention except for the rotor having at least one rotor air line in fluid communication with the airgap; the rotor shaft having an axis of rotation, at least one rotor shaft air line radially displaced from the axis of rotation, and the at least one rotor shaft air line is in fluid communication with the at least one rotor air line; and the air pump comprises a fixed displacement pump driven by the rotor shaft, in fluid communication with the rotor shaft air line, and configured to force the air through the at least one rotor shaft air line of the rotor shaft and the at least one rotor air line of the rotor into the airgap.  McKinzie et al. further disclose the rotor air line (reference numeral 36, figure 3), the rotor shaft air line (reference numeral 30, figure 3), and the air pump (reference numeral 22) can be considered the fixed displacement pump (see figure 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the rotor air line, rotor shaft air line, and the fixed displacement pump as disclosed by McKinzie et al. for the rotor of Laffoon et al. in view of McKinzie et al. for predictably providing desirable configuration for the air flow in the device.  
For claim 15, Laffoon et al. in view of McKinzie et al. disclose the claimed invention except for the electric motor forming part of a vehicle, and the fluid comprising an oil.  McKinzie et al. further disclose the motor being part of a vehicle (see the Abstract) and the fluid comprising an oil (see paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motor be part of the vehicle and also have oil for the fluid as .  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. in view of McKinzie et al. as applied to claim 10 above, and further in view of Lenz (US Patent No.: 3675056).
For claim 13, Laffoon et al. in view of McKinzie et al. disclose the claimed invention except for the stator comprising at least one stator air line in fluid communication with the airgap; and the air pump comprising a fixed displacement pump driven by the rotor shaft, in fluid communication with the at least one stator air line, and configured to force the air through the at least one stator air line of the stator into the airgap.  Lenz discloses the stator having a stator air line (reference numeral 54, figure 1), and McKinzie et al. already disclose the air pump (reference numeral 22) which can be considered a fixed displacement pump driven by the rotor shaft (see figure 3), and when combined with the stator air line of Lenz this would disclose the air pump comprising a fixed displacement pump driven by the rotor shaft, in fluid communication with the at least one stator air line, and configured to force the air through the at least one stator air line of the stator into the airgap.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the stator air line as disclosed by Lenz and also the fixed displacement pump of McKinzie et al. for the stator and rotor shaft of Laffoon et al. in view of McKinzie et al. for predictably providing desirable configuration for the air flow in the device.  

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. in view of Mizukami et al. as applied to claim 16 above, and further in view of Dooley (US Patent Application Pub. No.: US 2006/0133919 A1).
For claim 18, Laffoon et al. in view of Mizukami et al. disclose the claimed invention except for the kinetic pump being formed by the rotor and a plurality of stator grooves; the plurality of stator grooves are disposed around an inner surface of the stator proximate at least one end of the stator; and the plurality of stator grooves are configured to move the fluid out of the airgap while the rotor is rotating.  Dooley discloses grooves on the inner surface of the stator (see paragraph [0051]), and figure 6), which when applied to the stator of Laffoon et al. in view of Mizukami et al. would disclose the kinetic pump being formed by the rotor and a plurality of stator grooves; the plurality of stator grooves being disposed around an inner surface of the stator proximate at least one end of the stator; and the plurality of stator grooves being configured to move the fluid out of the airgap while the rotor is rotating.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the grooves on the stator as disclosed by Dooley for the stator of Laffoon et al. in view of Mizukami et al. for predictably providing desirable configuration for the air flow in the device.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. in view of Mizukami et al. as applied to claim 16 above, and further in view of Lenz (US Patent No.: 3675056).
.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laffoon et al. in view of Mizukami et al. as applied to claim 16 above, and further in view of McKinzie et al. (US Patent Application Pub. No.: US 2013/0313928 A1).
For claim 20, Laffoon et al. in view of Mizukami et al. disclose the claimed invention except for the electric motor forming part of a vehicle, and the fluid comprising an oil.  McKinzie et al. disclose the motor being part of a vehicle (see the Abstract) and the fluid comprising an oil (see paragraph [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the motor be part of the vehicle and also have oil for the fluid as disclosed by McKinzie et al. for the device of Laffoon et al. in view of Mizukami et al. for the predictable result of having a desirable use of the claimed invention for an apparatus.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of fluid flow within rotating machines: US 20180083509 A1 (Yang; Bozhi et al.), US 20180038388 A1 (Mizukami; Satoshi), US 20140265657 A1 (Raczek; John Edward), US 20130119830 A1 (Hautz; Rudolf et al.), US 20030161740 A1 (Kimberlin, Robert R. et al.), US 20020192089 A1 (Hill, M. Raymond et al.), US 5769069 A (Caffell; Anthony), US 4649307 A (Bech; Jean A.), US 3867658 A (Dochterman; Richard W.), US 20160047382 A1 (TORII; Hidemasa), US 20160190878 A1 (Saari; Juha Tuomas et al.), US 20130221772 A1 (MIYAMOTO; Tomohiko et al.), US 20120286595 A1 (Pal; Debabrata), US 20120274159 A1 (Le Besnerais; Jean), US 20030020339 A1 (Ide, Kazumasa et al.), US 7411323 B2 (Pfannschmidt; Bernd et al.), US 6009722 A (Choi; Moon-Chang et al.), US 3388559 A (JOHNSON JOHN G), US 20120107151 A1 (Yokoyama; Tetsuhide et al.), US 20110109175 A1 (Nijhuis; Theo et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834